Citation Nr: 0704017	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for right optic nerve 
injury, Purtsher's retinopathy, currently evaluated as 30 
percent disabling. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	ABS Legal Services, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a June 2003 rating 
decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied an increased rating for right optic 
nerve injury, Purtsher's retinopathy, and a total rating 
based on unemployability due to service-connected disability.  

This claim was remanded by a decision of the Board dated in 
June 2006.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.

2.  The veteran was advised by letter dated in September 2006 
that he was scheduled for a VA examination in October 2006 to 
properly adjudicate his claims for an increased evaluation 
for right eye disability and a total rating based on 
unemployability due to service-connected disability.

3.  The appellant was notified of the consequences of his 
failure to report for VA examination in September 2006.

4.  The appellant, without good cause, failed to report for 
VA examination scheduled in October 2006.  


CONCLUSION OF LAW

1.  The claim for a rating in excess of 30 percent for right 
optic nerve injury, Purtsher's retinopathy, is denied as a 
matter of law. 38 C.F.R. § 3.655 (2006).

2.  The claim for a total rating based on unemployability due 
to service-connected disability is denied as a matter of law. 
38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in June 2006, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

For the reasons cited below, however, the Board finds that no 
further development of these claims are indicated.  The RO 
has met the requirements of the VCAA, and there would be no 
benefit in further developing the appellant's claims. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  When, as 
here, there appears to be no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claims, the VCAA does not require further assistance. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims under the VCAA poses no 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.

The record reflects that service connection for right eye 
disability was granted by rating action dated in November 
1976, and that a 30 percent disability evaluation was granted 
effective from the date of separation in 1972.  Review of the 
record discloses that the veteran has not been examined for 
VA compensation and pension purposes since September 1976.  A 
claim for an increased rating for the service-connected right 
eye disability was received in March 2003.

The veteran was advised by letter dated in September 2006 
that he would be scheduled for a VA examination.  The letter 
informed him of the conditions of 38 C.F.R. § 3.655 if he 
failed to report as scheduled.  By separate correspondence 
dated in September 2006, the appellant was notified of the 
examination date, place and time.  He did not report for the 
examination and no cause or reason was given for the failure 
to appear.  There is no indication in the record that did he 
did not receive notification of the examination.  In a letter 
dated in November 2006, the appellant's representative stated 
that he believed that his case had been stated completely, 
and requested that the appeal be expedited.  No explanation 
was provided as to why the veteran did not report for 
examination, nor was there a request to reschedule. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of the 
following section as appropriate:

(b)When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
(c)When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655.  Examples of good cause 
include but are not limited to the illness or hospitalization 
of the claimant, death of an immediate family member, etc. 
See 38 C.F.R. § 3.655(a) (2006).

The Court of Appeals for Veterans Claims has held that the 
duty to assist is not a one-way street.  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Here, the veteran has not cooperated in VA's attempt to 
secure additional evidence to support the claims by failing 
to report for a scheduled VA examination essential to the 
adjudication of his appeal.  Consequently, his claims for an 
increased evaluation for service-connected right eye 
disability and a total rating based on unemployability due to 
unemployability must be denied under 38 C.F.R. § 3.655(c).  

In a case where the law and not the evidence is dispositive, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

An increased rating for right optic nerve injury, Purtsher's 
retinopathy, is denied.  

A total rating based on unemployability due to service-
connected disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


